Citation Nr: 1638111	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for insomnia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a central office hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's current insomnia is related to active military service.


CONCLUSION OF LAW

The criteria for service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the
United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102,
5103, 5103A, 5107, 5126 (West 2014); 38 C F R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting in full the only claim being decided herein, discussion of the VCAA is not required.  In any event, the requirements of 38 U.S.C.A. §§ 5103 and 5103A were met.  There is no issue as to providing an appropriate application for completeness of the application.  VA notified the Veteran in October 2012 and June 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the June 2016 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Service Connection

The Veteran claims to have continuous insomnia due to his military service.  He claims that he has been unable to sleep since service in the Republic of Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report insomnia due to his experiences in service.  His reports of such symptoms are consistent with the circumstances of his service, including his military occupation specialty (MOS) of counterintelligence agent in Vietnam.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Specifically, during the June 2016 Board hearing, the Veteran claimed to have sleep problems since 1969 that began with an inability to sleep because of nearby explosions.  In relation to his MOS as a counterintelligence agent, he said that he conducted interrogations and witnessed many deaths.  The Veteran reported the inability to stay and fall asleep at night due to cold sweats and recalling war events.  As for treatment, he reported the use of a CPAP machine starting in January 2008, but he still has problems sleeping.

January 2008 private treatment records note a history of insomnia with multiple nighttime awakenings.  January 2012 VA treatment records list a past medical history of sleep apnea treated with a continuous positive airway pressure (CPAP) machine.  October 2012 VA treatment records show complaints of poor sleep patterns.  On mental status examination, the Veteran had signs of insomnia.  In an April 2014 dated letter, the Veteran's private psychologist noted that she provided the Veteran with psychotherapy treatment from November 2012 to April 2013.   The psychologist opined that the Veteran's insomnia is a residual effect from his service in Vietnam.  

The evidence of record thus contains a current diagnosis of insomnia, credible testimony of insomnia symptomatology during service, and a positive April 2014 medical nexus opinion.   This opinion is based upon an examination of the Veteran, consideration of reported history, and it is accompanied by specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary medical opinion in the evidence of record.  The weight of the evidence thus supports a nexus between the current insomnia and service.

In sum, the preponderance of the evidence demonstrates that the Veteran has a current insomnia disability likely related to service.  Entitlement to service connection for this disability is therefore warranted.


ORDER

Service connection for insomnia is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


